Citation Nr: 1529172	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-30 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for gout involving the bilateral ankles and bilateral first metatarsophalangeal joints. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from February 15, 1991 to February 28, 2011. 
  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction of the claims file is now with the RO in Seattle, Washington.  

In September 2014, a hearing was held before the Veterans Law Judge signing this document, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2014).  A transcript of this hearing is of record.   

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, the Board finds that additional development is necessary with respect to the claim on appeal.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Board notes initially that the current electronic record is not complete, as it does not contain evidence such as the service treatment reports.  As such, the AOJ is to ensure that the electronic record is complete before the case is returned to the Board. 

Testimony before the undersigned at the September 2014 hearing and written assertions from the Veteran in his September 2013 substantive appeal asserts an  increase in the severity of the service connected gout since he was last afforded a VA examination addressing this disability in December 2012.  As such, and given clinical evidence of record reflecting significant problems during flare-ups of his gout-to include a September 2012 statement from a private physician indicating that the Veteran's gout is disabling, not under control, and averages 8 to 10 attacks year, and private treatment reports dated from January 2014 to September 2014 reflecting treatment for acute flare-ups of gout, particularly in the right great toe-the Board finds the current record to be inadequate to determine the proper rating to be assigned for the service connected gout.  Therefore, a new VA examination is necessary to determine the current severity of the Veteran's service connected disability on appeal.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In light of the necessary development discussed above and argument in this regard from the Veteran's representative (September 12, 2014, hearing transcript, page 15) this remand will also afford the AOJ the opportunity to, with consideration of the findings from the new VA examinations and any additional evidence obtained pursuant to the development requested below, determine whether a separate rating or ratings may be assigned for the service connected disability at issue. 

Finally, prior to arranging for further examinations and to ensure that the record before the examiner is complete and that all due process requirements are met, the AOJ will also be requested below to afford the Veteran another opportunity to present information and/or evidence pertinent to the matter that is being remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the complete record has been associated with the VBMS and VVA files.  

2.  Request that the Veteran identify any outstanding VA or non-VA treatment records.  After securing any necessary authorization from him, obtain all records that the Veteran identified.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After completion of the requested development with respect to obtaining additional records, arrange for a VA examination to assess the severity of the service connected gout involving the bilateral ankles and bilateral first metatarsophalangeal joints.  The Veteran's VVA and VBMS files, to include a copy of this Remand, must be made available to the examiner for review in connection with the examination.  A notation to the effect that this review has taken place should be made in the evaluation reports.

The examiner should conduct range of motion testing and render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service connected gout.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. 

Also, the examiner should discuss the extent of any loss of function in daily activities, including work and physical activity, due to the Veteran's service-connected gout.  The examiner should set forth all examination findings and any test results, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  To help avoid future remand, the AOJ must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested action above, and any additional notification and/or development deemed warranted, readjudicate the claim that has been remanded.  This adjudication should include consideration of whether a separate rating or ratings are appropriate.  To the extent such does not result in a complete grant of all benefits sought, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes citation to and discussion of all legal authority and evidence considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




